DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in part “a first urea solution metering means upstream” at line 4.  It is unclear what the first urea solution metering means is upstream of.
Claim 16 recites in part “a first urea solution meter upstream; and a second urea solution meter downstream of the SCR-combined diesel particulate filter”.  Claim 16 depends from claim 12, which recites in part “a first urea solution injector to dose urea into the exhaust tract upstream of the SCR- combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter”.  It is unclear if the first urea solution meter is the same as the first urea solution injector, and if the second urea solution meter is the same as the second urea solution injector.  A review of the subject specification indicates that the first urea solution meter is the same as the first urea solution injector, and that the second urea solution meter is the same as the second urea solution injector, which is how the limitations will be interpreted for examination purposes.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, claim 16 recites in part “a first urea solution meter upstream; and a second urea solution meter downstream of the SCR-combined diesel particulate filter”.  Claim 16 depends from claim 12, which recites in part “a first urea solution injector to dose urea into the exhaust tract upstream of the SCR- combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter”.  A review of the subject specification indicates that the first urea solution meter is the same as the first urea solution injector, and that the second urea solution meter is the same as the second urea solution injector.  Thus, claim 16 fails to further limit claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 6, 8 – 10, 12, 13 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittka (German Patent Application Publication No. DE 102017105252 A1) in view of De Smet et al. (U.S. Patent Application Publication No. US 2017/0175607 A1).
Regarding claim 1, Wittka discloses a method of operating a diesel engine (80) having an exhaust tract (12) and an SCR-combined diesel particulate filter (24) in the exhaust tract (Figure 3; paragraphs [0031], [0033] and [0037]), wherein an aqueous urea solution is introduced into the exhaust tract (12) (paragraph [0002]), and an exhaust gas recirculation apparatus having an exhaust gas recirculation conduit (14) branching off downstream of the SCR-combined diesel particulate filter (24) for performing a low-pressure exhaust gas recirculation (Figure 3; paragraph [0037]) comprising measuring an NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]); and upon exceeding a threshold value of the measured NH3 concentration, reducing the low-pressure exhaust gas recirculation rate based at least in part on the measured NH3 concentration (Figure 3; paragraph [0040]).
Wittka discloses the claimed invention except for introducing a first urea solution dose into the exhaust tract upstream of the SCR-combined diesel particulate filter; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated.
De Smet is directed to an exhaust aftertreatment system including an SCR catalyst.  De Smet specifically discloses introducing a first urea solution dose into the exhaust tract (5) upstream of the SCR-combined diesel particulate filter (Figure 1; paragraph [0027]); introducing a second urea solution dose into the exhaust tract (5) downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0026] and [0029]); and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated (paragraphs [0035], [0040] and [0063] – [0068]; De Smet discloses using an NOx sensor to monitor ammonia slip (paragraphs [0063], [0065] and [0068]).  The NOx measured by the sensor is sent to a controller which calculates the ammonia slip quantity (paragraph [0063)].  Based on the measured ammonia slip, the amount of reductant delivered in the second urea dose through the second injector is controlled (paragraphs [0065] – [0068])).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include introducing a first urea solution dose into the exhaust tract upstream of the SCR-combined diesel particulate filter; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated as taught by De Smet, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by De Smet, it is well known to introduce a first urea solution dose into the exhaust tract upstream of the SCR-combined diesel particulate filter; introduce a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measure the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include introducing a first urea solution dose into the exhaust tract upstream of the SCR-combined diesel particulate filter; introducing a second urea solution dose into the exhaust tract downstream of the SCR-combined diesel particulate filter; and measuring the NH3 concentration to decide when and to what extent the delivery of the second urea solution dose is activated as taught by De Smet, as such a modification would provide for better control of the urea solution introduced into the exhaust system, such that the amount of ammonia in the exhaust can be controlled more efficiently to reduce the amount of ammonia that slips past the catalysts and escapes into the atmosphere.
Regarding claim 2, Wittka further discloses increasing a high-pressure exhaust gas recirculation rate of the diesel engine (80) (paragraph [0040]).
Regarding claim 3, Wittka further discloses measuring the NH3 concentration in the exhaust gas using an NH3 sensor (63) (Figure 3; paragraph [0037]).
Regarding claim 6, Wittka discloses the claimed invention except Wittka is silent as to whether the NH3 concentration in the exhaust gas is measured during supply of the aqueous urea solution to the SCR-combined diesel particulate filter (24) or to the exhaust tract (12) upstream thereof.  However, as noted above, Wittka discloses measuring the NH3 concentration in the exhaust gas (paragraph [0037]) and supplying an aqueous urea solution to the SCR-combined diesel particulate filter (24) (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the NH3 concentration measurement to occur during the supply of the aqueous urea solution, as doing so would allow for correction of NH3 slippage at an earlier time, thus reducing the amount of NH3 escaping into the environment.
Regarding claim 8, De Smet further discloses reducing the delivery of the first urea solution dose until the NH3 concentration is below a first threshold value (paragraphs [0065] – [0069]).
Regarding claim 9, De Smet further discloses increasing the urea dosing amount when the NH3 concentration is below a second threshold value (paragraphs [0065] – [0069]).
Regarding claim 10, De Smet further discloses introducing the second urea solution dose according to an NOx sensor (13) signal downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0035] and [0065] – [0069]).
Regarding claim 12, Wittka discloses a diesel engine comprising an exhaust tract (12) (Figure 3; paragraphs [0031] and [0037]); an SCR-combined diesel particulate filter (24) arranged in the exhaust tract (12) (Figure 3; paragraph [0037]), wherein an aqueous urea solution is introduced (paragraph [0002]); and an exhaust gas recirculation apparatus including an exhaust gas recirculation conduit (14) branching off downstream of the SCR-combined diesel particulate filter (24) for performing a low-pressure exhaust gas recirculation (Figure 3; paragraph [0037]); a sensor (63) for measuring a NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]); and a controller (70) programmed to reduce the low-pressure exhaust gas recirculation rate according to the measured NH3 concentration by adjusting a valve (52) (Figure 3; paragraphs [0032], [0033] and [0040]).
Wittka discloses the claimed invention except for a first urea solution injector to dose urea into the exhaust tract upstream of the SCR-combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter; and wherein the controller is further programmed to assess the NH3 concentration to decide when and to what extent the second urea solution injector is activated.
De Smet is directed to an exhaust aftertreatment system including an SCR catalyst.  De Smet specifically discloses a first urea solution injector (9) to dose urea into the exhaust tract (5) upstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0023], [0026] and [0027]); a second urea solution injector (12) to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraph [0029]); and wherein the controller is further programmed to assess the NH3 concentration to decide when and to what extent the second urea solution injector is activated (paragraphs [0040], [0051] and [0063] – [0068]; De Smet discloses using an NOx sensor to monitor ammonia slip (paragraphs [0065] and [0068]).  The NOx measured by the sensor is sent to a controller which calculates the ammonia slip quantity (paragraph [0063)].  Based on the measured ammonia slip, the amount of reductant delivered in the second urea dose through the second injector is controlled (paragraphs [0065] – [0068])).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include a first urea solution injector to dose urea into the exhaust tract upstream of the SCR-combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter; and wherein the controller is further programmed to assess the NH3 concentration to decide when and to what extent the second urea solution injector is activated as taught by De Smet, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by De Smet, it is well known for such an exhaust system to include a first urea solution injector to dose urea into the exhaust tract upstream of the SCR-combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter; and wherein the controller is further programmed to assess the NH3 concentration to decide when and to what extent the second urea solution injector is activated.  Further, as noted above, Wittka discloses a sensor (63) for measuring a NH3 concentration in the exhaust gas downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include a first urea solution injector to dose urea into the exhaust tract upstream of the SCR-combined diesel particulate filter; a second urea solution injector to dose urea into the exhaust tract downstream of the SCR-combined diesel particulate filter; and wherein the controller is further programmed to assess the NH3 concentration to decide when and to what extent the second urea solution injector is activated as taught by De Smet, as such a modification would provide for better control of the urea solution introduced into the exhaust system, such that the amount of ammonia in the exhaust can be controlled more efficiently to reduce the amount of ammonia that slips past the catalysts and escapes into the atmosphere.
Regarding claim 13, Wittka further discloses wherein the controller is further programmed to correspondingly increase the high-pressure exhaust gas recirculation rate by adjusting a valve (51) (Figure 3; paragraphs [0032], [0033] and [0040]).
Regarding claim 15, Wittka further discloses an SCR catalyst (25) arranged in the exhaust tract (12) downstream of the SCR-combined diesel particulate filter (24) (Figure 3; paragraph [0037]).
Regarding claim 16, as best understood in view of the 112(b) and 112(d) issues noted above, De Smet further discloses a first urea solution meter (9) upstream (Figure 1; paragraphs [0023], [0026] and [0027]); and a second urea solution meter (12) downstream of the SCR-combined diesel particulate filter (8) (Figure 1; paragraphs [0026] and [0029]).
Regarding claim 17, De Smet further discloses an NOx-sensor (13) downstream of the SCR-combined diesel particulate filter (8) and downstream of the SCR catalyst (11) (Figure 1; paragraph [0034]).

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wittka in view of De Smet and further in view of Devarakonda (U.S. Patent No. 9,435,244 B1).
Regarding claim 4, Wittka discloses the claimed invention except for measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter.
Devarakonda is directed to an exhaust aftertreatment system including an SCR catalyst.  Devarakonda specifically discloses measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst (34) arranged in the exhaust tract (50) in conjunction with a measurement from an NOx sensor (22) (Figure 1; column 6, lines 28 – 42).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wittka to include measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter as taught by Devarakonda, as both references and the claimed invention are directed to exhaust aftertreatment systems including an SCR catalyst.  As disclosed by Devarakonda, it is well known to measure the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wittka to include for measuring the NH3 concentration in the exhaust gas by performing storage determination of an SCR catalyst arranged in the exhaust tract downstream of the SCR-combined diesel particulate filter in conjunction with a measurement from an NOx sensor arranged downstream of the SCR-combined diesel particulate filter as taught by Devarakonda, as such a modification is merely the substitution of one known method of measuring the NH3 concentration for another known method of measuring the NH3 concentration, and the results of such a substitution would have been predictable.
Regarding claim 5, Devarakonda further discloses measuring the NH3 concentration in the exhaust gas by performing a measurement with a second NOx sensor (26) downstream of the SCR-combined diesel particulate filter and downstream of the SCR catalyst (34) (Figure 1; column 8, lines 23 – 31; upon modifying Wittka in view of Devarakonda as noted above, the sensor (26) downstream of the SCR catalyst would also be downstream of the SCR-combined diesel particulate filter).
Regarding claim 11, Devarakonda further discloses using an NO, sensor signal downstream of the SCR catalyst (34) for controlling the urea solution injection into the exhaust tract for the correct storage of NH3 in the SCR catalyst (Figure 1; column 8, lines 23 – 42).

Response to Arguments
Applicant’s arguments filed April 19, 2021 with respect to the 112(a) rejections, the majority of the 112(b) rejections and the 102(a)(1) rejections have been fully considered and are persuasive.  The 112(b) rejection of clam 16 has been maintained as it was not addressed by the applicant.
Applicant's arguments with regard to the 103 rejection of original claim 7 (now amended claim 1) have been fully considered but they are not persuasive.
 Regarding original claim 7 (now amended claim 1), the applicant alleges that De Smet only discusses measurement of NOx by using a sensor in the exhaust manifold.  The applicant further alleges that there is no discussion in De Smet of measuring NH3, much less using that measurement to control introduction of a second urea solution dose downstream of the SCR-combined diesel particulate filter.
However, as noted above, De Smet discloses using an NOx sensor to monitor ammonia slip (paragraphs [0040], [0063], [0065] and [0068]).  For example, De Smet at paragraph [0063] discloses that “The nitrogen oxide sensor transfers measured nitrogen oxide values to a closed loop control device of the controller which calculates an ammonia slip and a quantity of exhaust gas which has escaped from second exhaust gas after-treatment device”.  Thus, De Smet does disclose measuring an NH3 concentration downstream of the SCR-combined diesel particulate filter (8).  Further, De Smet discloses using that measurement to control introduction of a second urea solution dose downstream of the SCR-combined diesel particulate filter.  See paragraph [0065] of De Smet which discloses that “In one example, the exhaust gas sensor monitors reductant slip through the first catalyst and a controller adjusts injection conditions based on feedback from the exhaust gas sensor”.  Additionally, De Smet discloses such adjustments include controlling the introduction of a second urea solution dose downstream of the SCR-combined diesel particulate filter (see paragraphs [0066] and [0067]).
Accordingly, De Smet does discloses measuring NH3, and using that measurement to control introduction of a second urea solution dose downstream of the SCR-combined diesel particulate filter as claimed in amended claim 1.
Therefore, the rejection of amended claim 1 in view of Wittka and De Smet it maintained.
Independent claim 12 includes limitations similar to those of amended independent claim 1, and is rejected for similar reasons as noted above.

Conclusion
Accordingly, claims 1 – 6, 8 – 13 and 15 – 17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D SHANSKE/Primary Examiner, Art Unit 3746